Citation Nr: 0603119	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back injury.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Jackson, Mississippi, 
(hereinafter RO).  The case was remanded for additional 
development by the Board in November 2004, and this case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied by a 
July 1946 rating decision of which the veteran was notified 
in August 1946; the veteran did not initiate and perfect a 
timely appeal with respect to this decision.  

2.  The evidence received in an attempt to reopen the 
veteran's claim for service connection for a back disability 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a back disability.    

 
CONCLUSIONS OF LAW

1.  The July 1946 rating decision is final.  Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008; currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2005). 

2.  Evidence received with the request to reopen the claim 
for entitlement to service connection for a back disability 
is not new and material; therefore, this claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

In September 2003 and December 2004 letters, the RO informed 
the veteran of the provisions of the VCAA.  More 
specifically, these letters notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the issue on appeal but that he had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this claim.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claim, as he was told in 
the December 2004 letter to provide any additional evidence 
in his possession that pertained to his claim.  Thus, he may 
be considered to have been advised of his duty to submit all 
pertinent evidence in his possession or notify VA of any 
missing evidence.  

In addition, the RO issued a detailed July 2004 statement of 
the case (SOC) and September 2004 and November 2005 
supplemental statements of the case (SSOCs), in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claim, and that 
the July 2004 SOC and September 2004 and November 2005 SSOCs 
issued by the RO clarified what evidence would be required to 
reopen and allow his claim for service connection for a back 
disability.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the July 2004 SOC contained the 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the September 2003 and December 2004 letters 
informing him of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the July 2004 SOC.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the records 
the Board directed the RO to obtain in its November 2004 
remand, reports of treatment provided at the St. Dominic-
Jackson Memorial Hospital, have been obtained.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).

The above criteria represent a relatively recent change to 
the new and material evidence requirement found at 38 C.F.R. 
§ 3.156(a), and apply only to a claim to reopen a finally 
decided claim that was received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  As the veteran in this case filed his 
request to reopen his claim which gave rise to this appeal in 
August 2003, after the effective date for regulatory change 
of the new and material evidence requirement, the revised 
definition of new and material evidence, as set forth below, 
will be applied in this case.  These amended criteria were 
applied by the RO, and the veteran was notified of them in 
the September 2003 letter informing him of the provisions of 
the VCAA.  As such, no prejudice to the veteran could thus 
arise from the Board's application of these criteria below.  
See Bernard v. Brown, supra. 

With the above criteria in mind, the facts and procedural 
history will be summarized.  Service connection for a back 
disability was denied by a July 1946 rating decision to which 
the veteran was notified in August 1946.  This denial of 
service connection for a back disability was continued by 
additional rating decisions dated in 1947 and 1948.  As no 
timely appeal was filed, the August 1946 rating decisions is 
final.  Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008; currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2005).  There are no additional unappealed rating 
decisions addressing the issue of entitlement to service 
connection for a back disability.  

Evidence of record at the time of the adjudications set forth 
above include the service medical records, none of which were 
reflective of treatment for a back disability, although a 
December 1945 separation examination showed the veteran 
reporting a history of a back ache incurred in 1943.  The 
veteran indicated that his back condition did not involve 
hospitalization but that it still bothered him.  The 
separation examination conducted at that time revealed no 
musculoskeletal defects, and the examiner specifically noted, 
"[c]linical findings do not substantiate claim of enlisted 
man of disability from back ache."   

Examining the evidence submitted in an attempt to reopen the 
veteran's claim, the evidence includes voluminous VA and 
private clinical records, some reflective of a current back 
disability.  See eg. May 2001 VA X-ray of the lumbosacral 
spine showing narrowing and degenerative spur formation in 
the lumbar spine.  Private clinical records dated in 1989 and 
1993 reflect treatment for disc disease in the lumbar spine.  
A January 1993 private report, which resulted in a diagnosis 
of recurrent herniated nucleus pulposus, showed the veteran 
reporting a history of doing well until he was butted by a 
bull in December 1992.  These reports reflect a history of 
back surgery 13 to 14 years prior to that time.  However, 
none of the additional evidence contains any clinical 
evidence or opinion linking a current back disability to 
service.  As for the contentions asserting that the veteran's 
current back disability is etiologically related to service, 
neither the veteran nor his representative is competent to 
offer such evidence as to diagnosis, medical etiology, or 
causation of disability.  See Routen, Espiritu, supra.  

In making this determination, the Board has considered the 
December 2005 argument from the veteran's representative, to 
include the attached military history, that the evidence 
supports the assertion that the veteran injured his back as a 
result of serving "in combat" as a tank recovery man.  
However, setting aside the issue of whether the veteran 
actually engaged in combat (the veteran's awards and 
decorations are not reflective of combat), the analysis 
required for injuries alleged to have been incurred in 
service by combat veterans under 38 U.S.C.A. § 1154(b), does 
not obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet. 
App. 302 (1999).  In this case, neither the lay assertions of 
the veteran's representative, nor the veteran, are sufficient 
evidence to demonstrate such a causal relationship.  Routen, 
Espiritu, supra.  

In view of the foregoing, the Board finds that none of the 
additional evidence received in an attempt to reopen the 
claim for service connection for a back disability raises a 
reasonable possibility of substantiating the claim.  
Therefore, this evidence is not new and material.  
38 C.F.R. § 3.156 (2005).  Having found that the evidence is 
not new and material, the Board concludes that the claim may 
not be reopened, and no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been received, the claim 
for service connection for a back disability is not reopened, 
and is accordingly denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


